DETAILED ACTION
Applicant’s response to the After Final filed on July 13, 2022 is acknowledged in response to the Office action mailed on April 14, 2022.
Claim Status

Claims 22 and 35 are pending. 
Claims  22 and 35 allowed.
EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment, of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Z. Peter Sawicki on 7/21/2022.
The application has been amended as follows:
In claim 22, line 9, after wt% DELETE “.”.
Withdrawn Rejections
The rejection of claims 22, 31-32, 35  are rejected under 35 U.S.C. 102 as being unpatentable over Grabitz (EP0197188A1) is withdrawn.
The rejection of claims 22, 31-32, 35  are rejected under 35 U.S.C. 102 as being unpatentable over Rossi (WO1996013175A1) is withdrawn.
The ODP rejections over US Pat 9723860, 15913646, and 12863325 is withdrawn in view of the T.D. filed and approved on 7/13/2022. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach method for treating intestinal infections caused by gram-positive bacteria of the genus Clostridia in animals comprising feeding the animal with an effective amount of an antimicrobial compound in combination with one or more coccidostatic components, wherein the antimicrobial compound is selected from myristoyl lactylate and a Na, K, Ca, Mg, Fe(II), Zn, NH4, or Cu(II) salt thereof, and wherein the amount of antimicrobial compound is in the range of 0.001 to 0.5 wt%. based on the total weight of each feed fed to the animal. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627